 Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 1 of 16 PageID #: 53
  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X      Index No. 18-cv-04072
  WADY RODRIGUEZ, individually and on
  behalf of others similarly situated,                       FIRST AMENDED COMPLAINT

                                     Plaintiff,
                                                             COLLECTIVE ACTION UNDER
                   -against-                                      29 U.S.C. § 216(b)

  NEW YORK FAST CARTING CORP.,                                         ECF Case
  OSCAR VELASQUEZ , and LUIS
  VELASQUEZ ,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Wady Rodriguez (“Plaintiff Rodriguez” or “Mr. Rodriguez”), individually and on

 behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against New York Fast Carting Corp., (“Defendant

 Corporation”), Oscar Velasquez and Luis Velasquez, (“Individual Defendants”), (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Rodriguez is a former employee of Defendants New York Fast Carting

Corp., Oscar Velasquez, and Luis Velasquez.

       2.       Defendant Oscar Velasquez owns, operates, or controls a trucking company, located

at 93-02 183rd Street, Jamaica, N.Y. 11423 under the name New York Fast Carting Corp.

       3.       Upon information and belief, individual Defendants Oscar Velasquez and Luis

Velasquez, serve or served as owners, managers, principals, or agents of Defendant Corporation and,
 Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 2 of 16 PageID #: 54
through this corporate entity, operate or operated the trucking company as a joint or unified

enterprise.

       4.       Plaintiff Rodriguez was employed as a truck driver at the trucking company located

at 93-02 183 Street, Jamaica, NY 11423.

       5.       At all times relevant to this Complaint, Plaintiff Rodriguez worked for Defendants in

excess of 40 hours per week, without appropriate overtime compensation for the hours that he

worked.

       6.       Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

failed to pay Plaintiff Rodriguez appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.       Furthermore, Defendants repeatedly failed to pay Plaintiff Rodriguez wages on a

timely basis.

       8.       Defendants’ conduct extended beyond Plaintiff Rodriguez to all other similarly

situated employees.

       9.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Rodriguez and other employees to work in excess of forty (40) hours per week

without providing the overtime compensation required by federal and state law and regulations.

       10.      Plaintiff Rodriguez now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938,

29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650

et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees and costs.

       11.      Plaintiff Rodriguez seeks certification of this action as a collective action on behalf

of himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).




                                                  -2-
 Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 3 of 16 PageID #: 55
                                  JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Rodriguez’s state law claims under 28

U.S.C. § 1367(a).

       13.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a trucking company located in this district. Further, Plaintiff Rodriguez was employed by

Defendants in this district.

                                                 PARTIES

                                                  Plaintiff

       14.     Plaintiff Wady Rodriguez (“Plaintiff Rodriguez” or “Mr. Rodriguez”) is an adult

individual residing in New York County, New York.

       15.     Plaintiff Rodriguez was employed by Defendants at New York Fast Carting Corp

from approximately March 17, 2016 until on or about July 2, 2018.

       16.     Plaintiff Rodriguez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                             Defendants

       17.     At all relevant times, Defendants own, operate, or control a trucking company,

located at 93-02 183rd Street, Jamaica, NY 11423 under the name New York Fast Carting Corp.

       18.     Upon information and belief, New York Fast Carting Corp. is a domestic corporation

organized and existing under the laws of the State of New York. Upon information and belief, it

maintains its principal place of business at 93-02 183rd Street, Jamaica, NY 11423.




                                                 -3-
 Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 4 of 16 PageID #: 56
       19.     Defendant Oscar Velasquez is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Oscar Velasquez is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Oscar Velasquez possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Rodriguez, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       20.     Defendant Luis Velasquez is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Luis Velasquez is sued

individually in his capacity as manager of Defendant Corporation. Defendant Luis Velasquez

possesses operational control over Defendant Corporation, and controls significant functions of

Defendant Corporation. He determines the wages and compensation of the employees of Defendants,

including Plaintiff Rodriguez, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       21.     Defendants operate a trucking company located in the Jamaica section of Queens in

New York.

       22.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       23.     Each Defendant possessed substantial control over Plaintiff Rodriguez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Rodriguez, and all similarly situated individuals,

referred to herein.

                                                 -4-
 Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 5 of 16 PageID #: 57
       24.     Defendants jointly employed Plaintiff Rodriguez (and all similarly situated

employees) and are Plaintiff Rodriguez’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       25.     In the alternative, Defendants constitute a single employer of Plaintiff Rodriguez

and/or similarly situated individuals.

       26.     Upon information and belief, Individual Defendant Oscar Velasquez operates

Defendant Corporation as either an alter ego of himself and/or failed to operate Defendant

Corporation as an entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       27.     At all relevant times, Defendants were Plaintiff Rodriguez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff




                                                  -5-
 Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 6 of 16 PageID #: 58
Rodriguez, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Rodriguez’s services.

          28.   In each year from 2016 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          29.   In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

trucking company on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

          30.   Plaintiff Rodriguez is a former employee of Defendants who was employed as a truck

driver.

          31.   Plaintiff Rodriguez seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                       Plaintiff Wady Rodriguez

          32.   Plaintiff Rodriguez was employed by Defendants from approximately March 17,

2016 until on or about July 2, 2018.

          33.   Defendants employed Plaintiff Rodriguez as a truck driver.

          34.   Plaintiff Rodriguez regularly handled goods in interstate commerce that were

produced outside the State of New York.

          35.   Plaintiff Rodriguez’s work duties required neither discretion nor independent

judgment.

          36.   Throughout his employment with Defendants, Plaintiff Rodriguez regularly worked

in excess of 40 hours per week.

          37.   From approximately March 17, 2016 until on or about July 2016, Plaintiff Rodriguez

worked from approximately 4:00 a.m. or 6:00 a.m. until on or about 4:00 p.m. or 6:00 p.m., 5 days

                                                   -6-
 Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 7 of 16 PageID #: 59
a week and from approximately 4:00 a.m. or 6:00 a.m. until on or about 4:00 p.m. to 6:00 p.m., one

extra day one week per month (typically 60 to 72 hours per week).

         38.   From approximately August 2016 until on or about October 2016, Plaintiff Rodriguez

worked from approximately 4:00 a.m. or 6:00 a.m. until on or about 4:00 p.m. or 6:00 p.m., 5 days

a week and from approximately 4:00 a.m. or 6:00 a.m. until on or about 4:00 p.m. or 6:00 p.m., one

extra day 2 weeks per month (typically 60 to 72 hours per week).

         39.   From approximately November 2016 until on or about May 2017, Plaintiff Rodriguez

worked from approximately 4:00 a.m. or 6:00 a.m. until on or about 4:00 p.m. to 6:00 p.m., 5 days

a week and from approximately 4:00 a.m. or 6:00 a.m. until on or about 4:00 p.m. or 6:00 p.m., one

extra day one week per month (typically 60 to 72 hours per week).

         40.   During the month of June 2017, Plaintiff Rodriguez worked from approximately 4:00

a.m. or 6:00 a.m. until on or about 4:00 p.m. to 6:00 p.m., 6 days a week (typically 72 hours per

week).

         41.   From approximately July 2017 until on or about December 2017, Plaintiff Rodriguez

worked from approximately 4:00 a.m. or 6:00 a.m. until on or about 4:00 p.m. or 6:00 p.m., 5 days

a week and from approximately 4:00 a.m. or 6:00 a.m. until on or about 4:00 p.m. or 6:00 p.m., one

extra day one week per month (typically 60 to 72 hours per week).

         42.   During the month of January 2018, Plaintiff Rodriguez worked from approximately

4:00 a.m. or 6:00 a.m. until on or about 4:00 p.m. or 6:00 p.m., 5 days a week and from approximately

4:00 a.m. or 6:00 a.m. until on or about 4:00 p.m. or 6:00 p.m., one extra day two weeks per month

(typically 60 to 72 hours per week).

         43.   From approximately February 2018 until on or about May 2018, Plaintiff Rodriguez

worked from approximately 4:00 a.m. or 6:00 a.m. until on or about 4:00 p.m. or 6:00 pm., 5 days a

week and from approximately 4:00 a.m. or 6:00 a.m. until on or about 4:00 p.m. or 6:00 p.m., one

extra day one week per month (typically 60 to 72 hours per week).

                                                 -7-
 Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 8 of 16 PageID #: 60
       44.     From approximately June 2018 until on or about July 2, 2018, Plaintiff Rodriguez

worked from approximately 4:00 a.m. or 6:00 a.m. until on or about 4:00 p.m. or 6:00 p.m., 5 days

a week (typically 60 hours per week).

       45.     Throughout his employment, Defendants paid Plaintiff Rodriguez his wages in a

combination of check and cash.

       46.     From approximately March 17, 2016 until on or about July 2, 2018, Defendants paid

Plaintiff Rodriguez a fixed salary of $300 per day.

       47.     For approximately one day of work, Defendants did not pay Plaintiff Rodriguez any

wages for his work.

       48.     Defendants never granted Plaintiff Rodriguez any breaks or meal periods of any kind.

       49.     Plaintiff Rodriguez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       50.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Rodriguez regarding overtime and wages under the FLSA and NYLL.

       51.     Defendants did not provide Plaintiff Rodriguez an accurate statement of wages, as

required by NYLL 195(3).

      52.      Defendants did not give any notice to Plaintiff Rodriguez, in English and in Spanish

(Plaintiff Rodriguez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      53.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Rodriguez (and all similarly situated employees) to work in excess of 40 hours

a week without paying him appropriate overtime compensation as required by federal and state laws.




                                                  -8-
 Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 9 of 16 PageID #: 61
      54.      Plaintiff Rodriguez was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      55.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff

Rodriguez worked.

      56.      Defendants    willfully disregarded     and   purposefully evaded     recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      57.      Defendants paid Plaintiff Rodriguez his wages in a combination of check and cash.

      58.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      59.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Rodriguez (and similarly situated individuals) worked,

and to avoid paying Plaintiff Rodriguez properly for his full hours worked.

      60.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      61.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Rodriguez and other similarly situated former workers.

      62.      Defendants failed to provide Plaintiff Rodriguez and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

                                                 -9-
Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 10 of 16 PageID #: 62
wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      63.      Defendants failed to provide Plaintiff Rodriguez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      64.       Plaintiff Rodriguez brings his FLSA overtime compensation and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      65.      At all relevant times, Plaintiff Rodriguez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA and

willfully failing to keep records under the FLSA.

      66.      The claims of Plaintiff Rodriguez stated herein are similar to those of the other

employees.




                                                  - 10 -
Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 11 of 16 PageID #: 63
                                    FIRST CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      67.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

       68.      At all times relevant to this action, Defendants were Plaintiff Rodriguez’s employers

(and employers of the putative FLSA Class members) within the meaning of the Fair Labor

Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Rodriguez

(and the FLSA Class members), controlled the terms and conditions of employment, and determined

the rate and method of any compensation in exchange for his employment.

       69.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

       70.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      71.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Rodriguez

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      72.       Defendants’ failure to pay Plaintiff Rodriguez (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      73.       Plaintiff Rodriguez (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                  SECOND CAUSE OF ACTION

                          VIOLATION OF THE OVERTIME PROVISIONS

                            OF THE NEW YORK STATE LABOR LAW

      74.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

                                                 - 11 -
Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 12 of 16 PageID #: 64
      75.       At all times relevant to this action, Defendants were Plaintiff Rodriguez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Rodriguez, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      76.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Rodriguez overtime

compensation at rates of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.

      77.       Defendants’ failure to pay Plaintiff Rodriguez overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      78.       Plaintiff Rodriguez was damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                     REQUIREMENTS OF THE NEW YORK LABOR LAW

      79.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

      80.       Defendants failed to provide Plaintiff Rodriguez with a written notice, in English and

in Spanish (Plaintiff Rodriguez’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).




                                                 - 12 -
Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 13 of 16 PageID #: 65
      81.       Defendants are liable to Plaintiff Rodriguez in the amount of $5,000, together with

costs and attorneys’ fees.

                                  FOURTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      82.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

      83.       With each payment of wages, Defendants failed to provide Plaintiff Rodriguez with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;

the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      84.       Defendants are liable to Plaintiff Rodriguez in the amount of $5,000, together with

costs and attorneys’ fees.

                                    FIFTH CAUSE OF ACTION

                   VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      85.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though set forth

fully herein.

      86.       Defendants did not pay Plaintiff Rodriguez on a regular weekly basis, in violation of

NYLL §191.

      87.       Defendants are liable to Plaintiff Rodriguez in an amount to be determined at trial.




                                                  - 13 -
Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 14 of 16 PageID #: 66
                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Rodriguez respectfully requests that this Court enter judgment

 against Defendants by:

          (a)   Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

          (b)   Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Rodriguez and the FLSA Class members;

          (c)   Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Rodriguez’s and the

 FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

 wages;

          (d)   Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Rodriguez and the FLSA Class members;

          (e)   Awarding Plaintiff Rodriguez and the FLSA Class members damages for the

 amount of unpaid overtime compensation and damages for any improper deductions or credits

 taken against wages under the FLSA as applicable;

          (f)   Awarding Plaintiff Rodriguez and the FLSA Class members liquidated damages in

 an amount equal to 100% of his damages for the amount of unpaid overtime compensation, and

 damages for any improper deductions or credits taken against wages under the FLSA as applicable

 pursuant to 29 U.S.C. § 216(b);

          (g)   Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Rodriguez;

          (h)   Declaring that Defendants violated the timely payment provisions of the NYLL as

                                                - 14 -
Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 15 of 16 PageID #: 67
 to Plaintiff Rodriguez;

        (i)     Declaring that Defendants violated the notice and recordkeeping requirements of

 the NYLL with respect to Plaintiff Rodriguez’s compensation, hours, wages and any deductions

 or credits taken against wages;

        (j)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

 as to Plaintiff Rodriguez;

        (k)     Awarding Plaintiff Rodriguez damages for the amount of unpaid overtime

 compensation, and for any improper deductions or credits taken against wages as applicable

        (l)     Awarding Plaintiff Rodriguez damages for Defendants’ violation of the NYLL

 notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (m)     Awarding Plaintiff Rodriguez liquidated damages in an amount equal to one

 hundred percent (100%) of the total amount of overtime compensation shown to be owed pursuant

 to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

        (n)     Awarding Plaintiff Rodriguez and the FLSA Class members pre-judgment and

 post-judgment interest as applicable;

        (o)      Awarding Plaintiff Rodriguez and the FLSA Class members the expenses incurred

 in this action, including costs and attorneys’ fees;

        (p)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (q)     All such other and further relief as the Court deems just and proper.




                                                 - 15 -
Case 1:18-cv-04072-PKC-PK Document 12 Filed 10/26/18 Page 16 of 16 PageID #: 68



                                        JURY DEMAND

        Plaintiff Rodriguez demands a trial by jury on all issues triable by a jury.

 Dated: New York, New York
        October 26, 2018
                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:        /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 16 -
